34.	It is toward Asia where all the problems of the world are in ferment, but whose ancient wisdom never shuts out the possibility of dialog, that our thoughts turn, Mr. President, in welcoming your election. The example given by your country strengthens our hopes. The age-old nature and quality of the relations which unite Indonesia and Europe and which the recent visit to your islands by the Queen of the Netherlands again illustrates, cause us to welcome- even more the choice the Assembly made in naming you to succeed a great European, Mr. Hambro, that great President of the twenty-fifth session.
35.	However, I do not wish to mention the eminent role played by the President of our Assembly during the . twenty-fifth anniversary session without also paying the same tribute to a man who has preserved and guided our Organization for 10 years with patient and serene energy. May U Thant accept our gratitude. It is yet too early to bid him farewell.
4	Treaty Banning Nuclear Weapon Tests in the Atmosphere, in Outer Space, and under Water, signed at Moscow on 5 August 1963 (United Nations, Treaty Series, vol. 488 (1963), No. 6964).
5	See Official Records of the General Assembly, Twenty-fifth Session, Annexes, agenda items 27, 28, 29; 30, 31, 93 and 94, document A/8191.
36.	A former French diplomat recently wrote: "One cannot say that politics, the realm of means, is identical to ethics, the realm of ends. But a policy which did not have ethical ends and a certain conception of good and evil, would have no sense. It would be, literally, senseless." I did not mention these three short sentences to proclaim the superiority of one "certain conception" over another, or to give myself the right to trace the boundary between the realm of ends and the realm of means. More modestly, I shall have attained my goal if I succeed in showing members the meaning France wishes to give its policy.
37.	We belleve-as everyone here knows-that the affirmation of national independence of nations, far from being the expression of nationalism, that is, egotism, is on the contrary the manifestation of a profound solidarity: solidarity which brings people together-regardless of distances or differences-people whose sole ambition is not to part with the choice of their own destiny. We believe-as everyone here knows-that refusing to accept any kind of hegemony is the best contribution a country can make to the birth of a truly international community. We must, however, to justify this conviction, assume the consequences and the risks it entails.
38.	Let me take as the first example monetary relations between nations. We are, in fact, here to increase the chances for peace. Now, no one questions the fact that one of the best ways to achieve this is to bring about, for all world economies, the set of conditions needed for truly balanced growth. In the face of this immense task-and the poorest peoples feel this urgency most deeply the major countries have a special responsibility. How can they and how should they undertake it? Recent history gives us the beginnings of an answer.
39.	The Bretton Woods Agreement, the Marshall Plan, the General Agreement on Tariffs and Trade: one would be pushing forgetfulness or ingratitude very far indeed in failing to mention the benefits and farsightedness of the initiatives which substituted equality of rights, stability, freely endorsed rules of truly international codes for the evils of compartmentalization, that is, shortsighted egocentricity and unchecked competition, which is anarchy. Once and for all, history has given a large part of the credit to the United States. But two cracks have successively threatened the order of this magnificent structure.
40.	First, it has always been obvious that world equilibrium presupposed -even demanded- the participation of the countries of Eastern Europe, and foremost that of the Soviet Union, in the main currents of exchange. This is one of the goals and this is already, to a certain degree, one of the results of the detente whose political advantages it is superfluous to stress. A great Power or group of Powers could no more be kept .on the sidelines by an outside agency than they themselves could remain aloof from circuits of communication, whether technical or scientific, economic or cultural.
41.	However, the other crack is moire disturbing, because it is threatening the structure from within: respect for the international rules which were accepted by Common agreement by all countries, large and small, led the West to make. an unprecedented leap forward. These rules are called free trade and fixed exchange rates. They are irreplaceable. No one has the power, however strong he may be, to substitute other rules for them. To violate them is therefore to replace them by the absence of rules.
42.	So, if the industrialized States reached a point of preferring anarchy or-and this amounts to the same-the unstable law of the strongest to a set of agreed conditions for harmonious development, who, in the long run, would benefit? The betting-dangerous, like all betting-is open. But, while it is difficult to be a winner in this game, it is easy to pick out the first loser. It would undoubtedly be all the victims of under-development. Let us reread the text relating to the International Development Strategy which was solemnly adopted on 24 October 1970 by the General Assembly [resolution 2626 (XXV)] and which should in principle determine-let us not forget-the relations between industrialized and developing countries throughout the present decade. It rests entirely on the idea that the drive against under-development must be a concerted action, undertaken jointly and in close co-operation by the two groups of nations. What will remain of this fine plan if one of the two groups on which the major responsibilities fall begins by dividing against itself and in some way denying or destroying itself?
43.	In those conditions one can imagine the anxiety in the third world caused by the recent announcement of certain trade restrictions. Because they strike indiscriminately at all States, it is in fact the weakest among them which may be hurt the most.
44.	My country, guided by the experience it has been able to acquire in its relations with the African countries to which it is attached by ever-closer ties of friendship, has made itself and will continue to make itself the untiring advocate of a real organization of markets for basic commodities, where the essential goal is to seek stable, just and remunerative prices. As I have once said:
"The problem is not to throw a few provisions into the abyss of hunger, but to throw a lifeline to enable millions of human beings to climb out through their own effort."
We are here-why not say so? -on the level of principles. We put ourselves on this level as early as 1964, when we suggested that a system of preferences such as the one which had been set up between the associated African States and the European Economic Community should become generalized. We are striving to stay on that level when we insert into our own plan the goal proposed by the United Nations, in other words, when we set our rate of participation in development at 1 per cent of the gross national product.
45.	What are we trying to say? Simply that the responsibility of the industrialized States is committed and cannot be denied.
46.	On several occasions during this analysis we have mentioned the European Economic Community. We have observed that its very structure keeps it from becoming inward-looking. That will be even more true the day it brings together 250 million men and women to whom several million others will be joined through more or less close ties.
47.	Latin America can bear witness to this. I had the honor of presiding over the Council of Ministers of the Community when a colloquium-which should not be the last-both reminded us of our affinities, to which France attaches such importance, and encouraged us to continue increasing our exchanges on all levels.
48.	Nevertheless, how can one talk today of Europe before the nations which comprise it, and also before those which observe it, without being struck by the parallel progression of two phenomena which is its present day characteristic?
49.	On the one hand, the European Economic Community is being enlarged, which means that it has an ever-stronger attraction, that it will henceforth be considered irreversible and that its internal difficulties are the manifestation of growing pains. On the other hand, the progress and consolidation of detente justify this reference to "the whole of Europe" that the six countries meeting in The Hague nearly two years ago took care-on France's initiative to include in the final communique of their summit conference. This I repeat, is parallelism, not coincidence.
50.	'	Western Europe was for a long time a community of suffering and anxiety. Through economic integration and political co-operation it is becoming a community of hope. By setting the example, it has shown first that the decisions and rivalries which seemed so persistent could be overcome, then that the refusal to accept any kind of hegemony was, for peoples too long torn by divisions, the best justification and the most effective stimulus for a necessary rapprochement. In learning that Berlin had become the place and the symbol of agreement, everyone said to himself that the time had come for "the whole of Europe" to keep its appointment with destiny.
51.	What name will history give this conference for which preparation must now enter the decisive stage? "East-West Conference"? Certainly not that. Our plan is certainly not to endorse or even to organize a confrontation of the two camps, but on the contrary to reduce it enough to make it fall into disuse. "European Conference"? That title would be incorrect; everyone agrees-and has agreed for some time now thai the two great North American countries should have a place in it. I hope, then, that we would try to live up to the title which summarizes a great design: "Conference on Security and Co-operation in Europe". "Security", "co-operation" it is important that those two words remain linked together, because the concepts they encompass are complementary and indivisible.
52.	To reinforce existing ties between all the countries of Europe on the level of economy, culture, science or technology; to open new paths for their co-operation; to lower the barriers which here and there still prevent or hinder the movement of people, the exchange of information, the movement of ideas; to bring about a genuine mutual interpretation, without impairing State Sovereignty, which would by drawing the peoples closer together, enable them to improve their intellectual and material living standards: is not all this contributing at the same time to increasing the security of the continents, and we think that mistrust, lack of understanding, and even glaring inequalities in development, are also factors of instability;
we note that these still exist in Europe, and not only between what is still called the East and the West. We consider that the multiple development of co-operation extended to everyone in order to reduce those factors is imperative if one intends to deal with the problem of European security in depth.
53.	But this problem is also, of course, political and military. France, in so far as disarmament is concerned, neither can nor will be content with words or appearances. Disarmament must be the elimination of existing arms under effective international control, and the prohibition of any new manufacture of them. And yet, the result of all the efforts made in New York, Geneva and elsewhere since the end of the Second World War is that no arms have in fact been destroyed. On the contrary, we are witnessing the most fantastic arms race the world has ever known. Several bans, whose effectiveness remains to be demonstrated, have been declared on the proliferation of nuclear arms or on their deployment in areas which were up to now inaccessible to man.
54.	Those bans, whatever their individual merits, are unfortunately misleading and can give rise to the belief that disarmament has begun, while the existing arsenals and their power to destroy never stop growing. A "disarmament" carried out in this way can only promote the development of hegemonies and would tend to divide the world by installing an order in which only the super-Powers would retain the ability to exercise their sovereignty.
55.	France has obviously not acquiesced in such a prospect. That is why it has insisted on keeping the possibility of providing itself with the necessary means to secure its defense and maintain its independence. But it remains nonetheless highly in favor of any undertaking for true disarmament, which in an age of nuclear armaments demands, first of all, settlement of the problem of those armaments. How can that be achieved, if not by consensus between the States which possess them? That is why France just recently again recalled that it favored a conference of the five nuclear Powers. It hopes that the requirements for such a conference will one day be met.
56.	Is this to say that for the moment nothing can be done to reduce the threats which weigh on humanity? The United States and the USSR have, for their part, begun talks to lessen the risk of nuclear confrontation between them. To that end, in Vienna and in Helsinki, they are planning to set mutual limits on the development of their strategic arms. But the balance they hope to reach that way is not the only thing which could be called upon to avert the risk of nuclear war. In the absence of a true disarmament agreement between the five, but in the hope of opening ways towards it, would it not be possible as of now also to plan nuclear-Power co-operation to prevent accidental, mistaken or surprise release of the terrible weapons at their disposal? Establishing such a security system will surely provide a practical means of moving toward a world where the risks accompanying the existence of nuclear arms, while not yet eliminated, could at least be reduced. France, for its part-and I confirm and announce this formally-is ready to contribute to that.
57.	For it is only to avoid submission to any system of blocs and I deliberately repeat myself of hegemony that we have had to provide ourselves with the means of deterrence, after having asked in vain for an internationally controlled ban on nuclear arms. In this field as in others, the desire for independence is a contribution to world equilibrium and, consequently, to peace. However, our experiments -I voluntarily refrain from mentioning experiments for which other countries are responsible- would, in our view, cease to be legitimate if they were to endanger life-first of all, of course, the life of man, but also the life of the flora or fauna on land and in the sea.
58.	Have we set ourselves up as the sole judges of the adequacy of the precautions taken, and first of all the remoteness of the test sites? Not at all. We have not been satisfied with the installation of a system, now five years old, to survey the development of radio-activity at various points of the globe on our own.
59.	We have invited scientists and researchers from the countries concerned to take part in our observation and surveillance work. This is a unique and unprecedented effort of international scientific cooperation. Each year we report the results of these observations to all the Members of the Organization, without concealment or hindrance.
60.	We have duly reported to the United Nations committee qualified, as its name indicates,  to evaluate the harmfulness or harmlessness of atomic radiation. Consequently, those who would charge us, not only without proof but against all proof, with risking pollution which our experiments, and ours alone, might entail would be taking to task not us, but the indisputable and indeed undisputed authority and the conscience of a scientific committee of the United Nations.
61.	Let me add that those explosions-by the very fact that they take place in the atmosphere-are not registered by even the most sensitive seismographs on the American continent, which respond to all variations, however weak, in the earth's crust; consequently, they cannot have any , relation to any seismic shock. You will then understand that we trust good faith and common sense to do justice to the simple truth.
62.	But the accumulation of forces in the European theater is the consequence, not the cause, of political tensions there. What chance is there of dealing with the effects without troubling to go to the roots?
63.	It is not too early to look beyond the Quadripartite Agreement on Berlin,' which is sure to be supplemented soon by the necessary arrangements between the German authorities-a must for its entry into force. A larger settlement will then appear, since the Treaties of Moscow and Warsaw,  Which convey an equal desire to surmount the obstacles built up in the path of reconciliation between peoples by the horrors of war, are going to take effect in their turn. May we not hope that those three elements of a true political reconstruction in the very center of Europe -the Berlin accord, the necessary arrangements between the German authorities, and the entry into force of the Treaties of Moscow and Warsaw-will culminate in a lasting agreement between the two German States? Nothing would contribute more effectively to guaranteeing the stability of the continent as a whole.France, which bears a part of the responsibility regarding this problem, and which as I said right here last year [1842nd meeting], is anxious to see the Organization become universal, will not spare its encouragement and support for the efforts the Government of the Federal Republic of Germany intends to make in order to -come to such an agreement soon, with all the consequences that this would, I believe, entail for the United Nations.
64.	From then it will only be a matter of organizing the relations between European States in such a way that the alliances, as long as they are held necessary, do not take the form of blocs turned in upon themselves, that for each country the right to belong to one alliance or to belong to none will be respected, as well as the right to territorial integrity, the right to sovereignty with all the accompanying prerogatives, the right to be exempt from all forms of pressure, from wherever it comes, from all interference or external attempt at interference. One of the tasks of the conference on security and co-operation in Europe will be to define these rules with the greatest precision and to ensure that their binding force is clearly understood. At stake is the confirmation of a detente which-I purposely repeat myself-is based on respect for and development of national independence, through free co-operation, a detente which, in a continent so rich in possibilities-for the best and for the worst-means both progress and peace.
65.	In bringing up the universality of our Organization a moment ago, I was thinking of Asia, for I see there something which causes great hope, great fear and great impatience.
66.	The hope springs from the awareness that, as France has always hoped, the People's Republic of China and the Unites States of America have entered into a necessary and difficult undertaking whose effects, we strongly feel, will have repercussions on international relations in their entirety. Doubtless the process will be long. But if, as I am convinced, it is not directed against anyone, it will not fail to serve the cause of detente and peace in that area as well as beyond. Will we then finally see the completion, this year, of the debate on the question of China which our Assembly has continued for too long? Logic and realism would point this way, for although it is said that all roads lead to Rome, there is only one, as far as I have been informed, that leads from Peking to New York. No stratagem can change this, any more than it is possible to make our Charter say something it does not say.
67.	Great fear also. How can one not feel it in the face of the horrible drama 'which has already caused one of the most tragic exoduses in modern times and which anyone feels is perhaps only the prelude to more terrible sufferings still to come? Of course, the response the international community gave to the appeal launched by the Secretary-
General for those unfortunate people of East Pakistan shows that the voice of U Thant was not sounded in vain. But if the wrong is not righted at the root, will the flow of people stop? And will it be possible to reverse the flow? We must hope that the wisdom and generosity of some people will respond to the moderation of others and that a political and constitutional solution based on the consent of the Pakistani people will make it possible to come out of the crisis; for, if the tension is not relieved soon, we shall have to expect tragic consequences for peace in Pakistan and in the subcontinent as a whole.
68.	Lastly, great impatience. Impatience caused by the absence of any progress in settling the Indo-Chinese conflict. However, new proposals have recently been advanced. Could they not be discussed? This question, as the Assembly has surely understood, is actually a wish. I have three reasons for making it: my Government is the host for the Paris Conference; it has, for the people of Indo-China, a friendship which it is always ready to express: it believes, lastly, as we all do, that the only lasting solution to this long-drawn-out tragedy is one which will ensure the independence of each State in South-East Asia, a zone which, after so much suffering is yearning at last for peace and neutrality, sheltered from the competition of all the major Powers.
69.	The same moral -if not the same formula- is applicable to the Middle East, with one basic difference however. Here the responsibility of the United Nations is directly committed. Security Council resolution 242 (1967) will be four years old in a few weeks. Will we spend this anniversary in silence? Will it be for us a time to draw up a report of our lack of success? We are not about to be limited to this alternative! Once again, faithful to our maxim, we will not confuse the means with the end. There is, on the one hand, the cease-fire, for which we can never be thankful enough, if only out of horror for the bloodshed though we see how inevitably precarious it is. There is, on the other hand, .the object of the cease-fire, which can and must be only the mutually accepted implementation of the resolution, that is, evacuation of the occupied territories in exchange for guarantees of real peace. Also, we must be grateful to the United Kingdom and its Foreign Secretary, Sir Alec Douglas-Home, for having warned us against a certain thinking pattern from which we may soon be painfully awakened. We have two good reasons for fearing and refusing to let time run out: elementary prudence and, above all, the principles of the Charter of the United Nations. Observing our impasse, Africa responded. I wish here to pay tribute to its decision. To the four Heads of State who will make contact with the parties concerned  Presidents Senghor, Ahidjo, Mobutu and Gowan France offers its warmest wishes.
70.	However, the fears and the hopes of the international community as well as the latter's determination for a peaceful settlement must all be expressed, and this can only be done here. Our appeal last year was heeded. Mr. Jarring was able to resume his mission within the desired time- limit. Our hopes, alas, were quickly dashed. Without the required answer, dialog could not begin. Without unanimous determination, the permanent members of the Security Council has so far not been able to formulate their recommendations for a settlement or make known as agreement whose persuasive effect could be decisive. So here we are again faced with the same alternative: either the Assembly speaks out or the international community is doomed to silence. We should lose our raison d'etre if we did not opt for the first choice. The voice of the General Assembly is thus to be heard: with moderation, equity and firmness. May its appeal inspire in all those who carry more direct responsibilities in this sad affair, the desire to act together so that peace can be established-a peace whose durability is guaranteed by respect for justice.
71.	Is it futile to hope that 12 months after having celebrated the foundation of the United Nations we might, on the occasion of this session of the General Assembly, make a new start in some way? Actually, everything prompts us to do this, above all this striking but necessary observation: we have entered a new era. When we compare the world of 1971 with the post-war world or with what was called the "cold-war" era, we see clearly that the dissimilarities far outweigh the similarities: no continent is invulnerable any more; no ideology is sufficient any more to guarantee the monolithism of all the countries which adhere to it; no nation can be subjected to dependence any more.
72.	These changes point to simple and fruitful guidelines: on the one hand, the world community lives and prospers only through national entities-that is, organized, sovereign and ultimately equal nations. On the other hand, national independence is meaningful and final only through its contributions to the community task. The conference of the non-aligned countries in Lusaka  was correct in taking this principle as its motto: "Unity in diversity." General de Gaulle was no less far-sighted almost 30 years ago when he said to us in a voice we shall never hear again:
"Henceforth there cannot be even the slightest connexion between independence and isolation; no State can maintain itself or, still less, develop without support and help."
73.	Given those two rules, is it possible to construct a world where there would be more solidarity and more security? Europe torn asunder for so long has now the best chance of proving the reverse. As we have seen, the union of Western Europe and detente in international relations in Europe as a whole have gone hand in hand. The year 1972 should see both the summit conference, which was proposed by Georges Pompidou on behalf of France and which will strengthen the solidarity of 250 million Europeans, and also the first conference on the security and co-operation of all Europeans.
74.	Yet co-operation, the guarantee of security, -can. neither stop at the frontiers of Europe, nor do without justice. Recently, before the Conference of the InterParliamentary Union, the President of the French Republic termed racism-of which apartheid is only one manifestation-the "scourge of the nineteenth and twentieth centuries, the most distressing form of.man's scorn for man". But the threats and the violence which cause millions of human beings to flee their homes, extreme poverty and
hunger, are no less incompatible with the dignity, and indeed the very mission, of man.
75.	May I add that those men whose magnificent life's work is to keep the collective conscience alerted by the pen or by the word have never been more necessary; never, consequently, has the protection of journalists on dangerous missions been more pressing or more urgent. Of course, there are countries where industrial civilization has developed in such a way that the public wonders about the effects and about the very goals of this civilization, awed as it is by the scope of the resulting difficulties and disorders: destruction of the natural environment, pollution, moral and social crises chiefly affecting the young. In these countries the idea of economic growth is sometimes called into question.
76.	This obviously does not apply to the majority. The countries of the world, for the most part, strive to ensure that their populations have the basic requirements and that the opportunities for what is too often difficult and precarious progress are preserved.
77.	Before concluding it would be well to re-emphasize the obligations of the industrialized nations for in our hearts we know that the success of our efforts does not depend on any arrangement or mechanical adjustment of our institutions-even though improvements in means and procedures are welcome. We must above all imbue our undertakings with more soul and more action.
78.	Today, new and inspiring horizons are being spread before our weary, burdened nations and the impatient youth of the world, who are astonished at our quarrels and are already tempted to break rank. Away with hegemonies, therefore and the thirst for power and super-power.
79.	The world has grown. It offers our ambitions immense, still little-explored and under-exploited fields, such as space, the sea, and the sea-bed, which science technology are continually opening up.
80.	May these new prospects help us liquidate the sequels of past conflicts and overcome the crises which some day will seem quite petty.
81.	May this "shock of the future" urge us to move on towards tomorrow together-all together.

